
	
		III
		110th CONGRESS
		2d Session
		S. RES. 713
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Feingold (for
			 himself, Mr. Brownback,
			 Mr. Leahy, Mr.
			 Harkin, Mr. Durbin,
			 Mr. Kerry, Mr.
			 Dodd, Ms. Snowe,
			 Mr. Lieberman, Mr. Menendez, Mr.
			 Isakson, Ms. Klobuchar,
			 Mrs. Boxer, Mr.
			 Wyden, Mr. Bond,
			 Mr. Coleman, Mr. Lautenberg, and Mr.
			 Nelson of Florida) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Calling on all parties to the escalating
		  violence in eastern Democratic Republic of Congo to implement an immediate
		  ceasefire and work with the support of the international community toward a
		  comprehensive and lasting solution to this crisis.
	
	
		Whereas the Democratic Republic of Congo was devastated by
			 civil wars lasting from 1996 to 1997 and 1998 to 2003, spawning some of the
			 world’s worst human rights violations and involving at least 6 neighboring
			 countries;
		Whereas, despite the signing of a peace agreement and
			 subsequent withdrawal of foreign forces in 2003, eastern Congo has continued to
			 suffer from high levels of poverty, insecurity, and absent or inadequate
			 institutions, allowing armed and criminal groups to operate freely;
		Whereas continuing abuses committed by the national
			 military against civilians in Congo and apparent ties between the military and
			 armed groups in the region have tainted attempts to restore the rule of law in
			 the eastern region of the country;
		Whereas, according to a study by the International Rescue
			 Committee released in January 2008, the conflict and related humanitarian
			 crises in the Democratic Republic of Congo have taken the lives of an estimated
			 5,400,000 people since 1998 and continue to cause as many as 45,000 deaths each
			 month;
		Whereas sexual violence and rape remain a pervasive tool
			 of warfare used by all parties in eastern Congo to terrorize communities,
			 affecting hundreds of thousands of women and girls and frequently resulting in
			 traumatic fistula and other severe genital injuries;
		Whereas the continued plunder and trade of eastern Congo’s
			 rich mineral base, notably cassiterite, coltan, and gold, by armed groups and
			 members of the national military make war profitable and undermine peace
			 efforts;
		Whereas the Governments of the Democratic Republic of
			 Congo and Rwanda signed the Nairobi Communiqué in November 2007, committing to
			 work together to address the continued activity of the Democratic Forces for
			 the Liberation of Rwanda and other armed groups operating in their shared
			 border region;
		Whereas, on January 23, 2008, with the active support of
			 the international community, the Government of the Democratic Republic of
			 Congo, and 22 armed groups in the eastern region signed the Goma accord,
			 committing to an immediate ceasefire and buffer zones for troop disengagement
			 and ultimately disarmament;
		Whereas these agreements together provided the first
			 working framework in years for peace and lasting stability in eastern Congo,
			 but a continued culture of impunity and suspicion has impeded their
			 implementation;
		Whereas the United Nations reported more than 200
			 violations of these agreements between January and July of 2008, as well as
			 2,000 cases of rape and hundreds of people killed;
		Whereas hate speech inciting ethnic violence by local and
			 national leaders in Congo continued during this period, feeding the concerns
			 and perceived insecurity of minority Tutsi communities;
		Whereas, since August 28, 2008, fighting has resumed in
			 North Kivu Province between the national military and the forces of General
			 Laurent Nkunda, known as the National Congress for the Defense of the People,
			 the latter of which has taken control of several government military bases and
			 major towns around the city of Goma;
		Whereas, according to Human Rights Watch, an estimated
			 250,000 people have been forced to flee their homes as a result of this renewed
			 fighting in eastern Congo, often without access to shelter, water, food, and
			 medicine, and adding to the over 1,000,000 people already displaced from North
			 and South Kivu;
		Whereas the United Nations Mission in Congo, known by its
			 French acronym MONUC, has proven unable to protect civilians in light of this
			 new offensive by General Nkunda’s forces, causing resentment and protests by
			 local communities;
		Whereas allegations of troops from Angola, Rwanda, and
			 Zimbabwe crossing into eastern Congo have strained existing regional tensions
			 and increased fears of a wider war that could draw other countries from the
			 region into the fighting, as happened in 1998;
		Whereas the United Nations’ Special Representative of the
			 Secretary-General for the Democratic Republic of Congo, Alan Doss, and United
			 Nations Secretary-General Ban Ki-moon have called for more troops and better
			 capabilities for MONUC to stop the rebel offensive and protect
			 civilians;
		Whereas United Nations Secretary-General Ban Ki-moon
			 traveled to Nairobi, Kenya, on November 7, 2008, and convened a summit of
			 regional leaders, including the heads of state of the Democratic Republic of
			 Congo and Rwanda, which led to a joint statement calling for an immediate
			 ceasefire and the creation of humanitarian corridors; and
		Whereas, in 2006, Congress passed the Democratic Republic
			 of the Congo Relief, Security, and Democracy Promotion Act of 2006, which was
			 signed into law by President George W. Bush on December 22, 2006 (Public Law
			 109–456), stating that it is the policy of the United States to work for peace
			 and security throughout the Democratic Republic of Congo by supporting efforts
			 to protect civilians, to disarm illegal armed groups, and to hold accountable
			 individuals, entities, and countries working to destabilize the country: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 continuing violence, forcible recruitment of children as soldiers, and abuses
			 against civilians in eastern Democratic Republic of Congo;
			(2)calls on the
			 national military in Congo, the National Congress for the Defense of the
			 People, and all armed groups operating in eastern Congo to cease hostilities,
			 end all human rights abuses, and respect an immediate ceasefire based on the
			 principles of the Goma agreement;
			(3)calls on the
			 Government of the Democratic Republic of Congo to meet its obligations under
			 the Lusaka Agreement of 1999, the Pretoria Agreement of 2002, and the Nairobi
			 Communiqué of 2007 to take action to end the threat posed by the Democratic
			 Forces for the Liberation of Rwanda;
			(4)calls on the
			 Governments of the Democratic Republic of Congo and Rwanda—
				(A)to fully restore
			 bilateral relations;
				(B)to work together
			 to mitigate escalating tensions in the region; and
				(C)to break any ties
			 that still exist between them and illegal armed groups in eastern Congo;
				(5)calls on all
			 governments in the Great Lakes region of Africa and those of the Southern
			 African Development Community to support a peaceful resolution to the crisis
			 while ensuring that the volatile situation does not spark a wider regional
			 war;
			(6)supports the
			 efforts of the United Nations Secretary-General, his newly appointed United
			 Nations Special Envoy, former President of Nigeria Olusegun Obasanjo, and the
			 international facilitation team to bring all parties to the negotiating table
			 and establish a clear roadmap to implement the signed peace agreements;
			(7)encourages the
			 international community to take immediate measures to enhance the effectiveness
			 of the United Nations Mission in Congo to protect civilians, specifically
			 through increased troops and additional capabilities as requested by the
			 Secretary-General;
			(8)urges the
			 President to sustain high-level diplomatic engagement together with the African
			 Union, the European Union, and the United Nations to avert a wider regional war
			 and revive a comprehensive peace process in eastern Congo;
			(9)urges the United
			 States and the international community to develop and support monitoring and
			 verification mechanisms that can hold the parties in Congo accountable to the
			 signed peace agreements, investigate alleged ceasefire violations, and
			 ultimately challenge the continued culture of impunity in Congo; and
			(10)urges the
			 President and the international community to adopt measures to help the
			 regional governments to identify and ultimately address the factors underlying
			 the conflict in eastern Congo, especially weak governance and the exploitation
			 of the region’s lucrative minerals.
			
